Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-11 and 13-14 are pending in this application.
Claims 1-11 and 13-14 are presently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of leukemia, myeloma, breast cancer and small cell lung cancer, does not reasonably provide enablement for the treatment of every cancer.  The specification does not use the invention commensurate in scope with these claims.
The MPEP states: 
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.”

(A) The breadth of the claims; 
The claims are drawn to a method for treatment of cancer, comprising administering a therapeutically effective amount of a peptide consisting of Formula (I) or a pharmaceutical salt thereof to a subject in need thereof, wherein the cancer is selected from the group consisting of: leukemia, myeloma, breast cancer, and lung cancer.

(B) The nature of the invention;
	The claims are drawn to a method for treatment of cancer, comprising administering a therapeutically effective amount of a peptide that targets Mycl1.

(C) The state of the prior art;

	Suzuki et al. (Anti-Cancer Drugs 2016, 27:756–765) teach that downregulation of Mycl1 decreases cell proliferation of U266 cells (human myeloma cell line) (abstract).
Nau et al. (Nature. 1985 Nov 7-13;318(6041):69-73) teach that the c-myc proto-oncogene is associated with leukemia and small cell lung cancer (abstract). 
Jung et al. (JNCI Cancer Spectr. 2018 Jul; 2(3): pky047) teach that MYC gain was identified in cell lines derived from tumors of colon, brain and breast (page 3, left column, 3rd para).
	Thus, from the references above, one of ordinary skill in the art would recognize that the claimed peptide, which targets Mycl1, can be used to treat leukemia, myeloma, breast cancer and small cell lung cancer.
However, the reference of Gibbons et al. (Mol Cancer Res. 2014 Jan; 12(1): 3–13) teaches that the p53 protein is the most frequently mutated tumor suppressor in cancer (abstract). Gibbons et al. further teach p53 mutation in cancers such as lung cancer, breast cancer (page 7, 2nd para) and leukemia (page 5, 2nd para).
Therefore, not all cancer are associated with the c-myc proto-oncogene.  

(D) The level of one of ordinary skill;
The skill of those skilled in the art is high.

(E) The level of predictability in the art;


(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The specification provides examples wherein the claimed peptide shows anti-cancer activity in leukemia (HL-60), myeloma (U266 and RPMI), breast cancer (MCF-7) and small cell lung cancer (NCI-H82, NCI-H187 and NCI-510A) cell lines (page 57, lines 16-22; Tables 2-3).
However, the specification does not provide any example where the claimed peptide reduce proliferation of cancer cells other than leukemia, myeloma, breast and small cell lung cancer.
The MPEP (2164.02) states that " The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).” The MPEP further states that
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.” 
Working examples for cancers other than leukemia, myeloma, breast and small cell lung cancer are necessary since the art has indicated unpredictability of treatment of such diseases with the claimed peptide is very high. 
Considering the state of the art as discussed above and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to use the invention as claimed.
  
Claims 1-11 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658